MEMORANDUM**
Penny Moore appeals pro se the denial of her 18 U.S.C. § 3582(c)(2) motion to modify the term of her imprisonment imposed after a guilty plea conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Moore contends that her sentence should be reduced, by means of a downward departure, due to a disparity between her sentence and her co-defendant’s. Even if this could be a basis for a section 3582(c)(2) motion, Moore did not present it to the district court, therefore we decline to address it. See United States v. Flores-Payon, 942 F.2d 556, 558 (9th Cir.1991) (stating that issues not presented to a trial court cannot generally be raised for the first time on appeal).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.